DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16 2013, is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
The present application, filed on 10/23/2018. This action is in response to amendments and remarks filed on 08/23/2022. In the current amendments, claim 1, 3, 4, 14, 17, and 21 are amended. Claims 1-23 are pending and have been examined.
The present application claims benefits of provisional application 62/575,635 (filed on 10/23/2017) and claims foreign priority to application no. KR10-2018-0087650 (field on 07/27/2018).
Priority 
Receipt is acknowledged certified copies of papers required by 27 CFR 1.55.
Claim Objections
Claim 21 recites “ANN” without explaining the abbreviation. “ANN” should be “analog neural network” in accordance with Specification page 2. The recommended change should be “ANN (Analog Neural Network)”.
Claim 21 recites “SNN” without explaining the abbreviation. “SNN” should be “spiking neural network” in accordance with Specification page 2. The recommended change should be “SNN (Spiking Neural Network)”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the determining of the firing rate”. There is insufficient antecedent basis for this limitation in the claim.  Claims 22 and 23 are rejected for dependence upon Claim 21.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Amended Claim 2 recites "wherein the generating of the SNN is based on the determined firing rate of the SNN node" does not further limit the claimed subject matter of claim 1, which already recites the generating of a spiking neural network (SNN) is "by determining a fire firing rate". In other words, the claimed subject matter of amended claim 1 already covers the scope of generating the SNN based on the determined firing rate, and the recitation of claim 2 does not further limit the recitation in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1:
Step 1:  Claim 1 recites a processor-implemented neural network method thus an article of manufacture, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
generating a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to the ANN node, based on information indicating a timing at which a first NN node initially fires and the connection weight
generating a maximum of one spike during an inference of one input
wherein the determining of the firing rate comprises
and
determining first timing information based on previous timing information indicating a timing at which a second SNN node of a previous layer connected to the first SNN node fires and a connection weight between the first SNN node and the second SNN node.  
which are (Correspond to mathematical step because specification paragraph [0067] “firing rate of the second node may be determined based on Equations 1 through 7”; generating a spiking neural network by determining firing rate corresponds to mathematical concept because "generating" refers to determining a model including determining the firing rate; "generating" a spike is determining when a spike will occur, according to the mathematical models of Equations 1 through 7; determining information indicating a timing at which the SNN node fires based on the connection weight corresponds to mathematical concept, see Specification [0086]; also see paragraph [0069] – [0095]) but for mere instruction to perform the mental processes on a computer.
Step 2A Prong 2:  The claim recites the additional elements of 
processor-implemented, which interpreted under 35 USC 112(f), are generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f))
acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN is insignificant extra-solution activity of transmitting data (MPEP 2106.05(g))
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the insignificant extra-solution activities of data gathering, and data transfer are well-understood routine and conventional (see MPEP 2106.05(d)(II), “Receiving or transmitting data over a network”). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.
Claim 2-6, 8-12:
Claim 2-6 and 8-12 recites the additional mathematical steps (“wherein the generating of the SNN is based on the determined firing rate of the SNN node”; “wherein the information indicating the timing at which the SNN node fires is determined based on the first timing information about the timing at which the SNN node initially fires”; “wherein the determining of the firing rate comprises: determining the firing rate based on the determined first timing information”; “wherein the first timing information is determined based on a connection weight between the SNN node and the other SNN node”; “wherein the determined firing rate is inversely proportional to the timing at which the SNN node first fires”; “wherein a node potential threshold for firing of the SNN node is determined based on potential information of other SNN nodes of a previous layer connected to the SNN node”; “wherein the node potential threshold is determined based on node potential information of SNN nodes that correspond to a positive post-synaptic potential among the other SNN nodes”; “wherein nodes including a positive post-synaptic potential among the other SNN nodes provide signals corresponding to the potential information to the SNN node”; “retraining the ANN to filter activations of the ANN based on a predetermined minimum threshold, wherein the weight is acquired based on a result of the retraining”; “wherein the filtering of the activation comprises filtering out an activation of the activations that is less than or equal to the threshold”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea. 
Claim 13, 19 and 20.
Claims 13, 19 and 20 recites the additional elements of (“A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors”; “neuromorphic processors”; “memory storing instructions that, when executed by the one or more processors” ) are generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)). 
Claim 14:
Step 1:  Claim 14 recites A neural network apparatus thus an article of manufacture, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
generate a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to an analog neural network (ANN) node of an ANN, by based on firing timing information at which a first SNN node initially fires and respective weights of the ANN node
generating a maximum of one spike during an inference of one input
wherein the determining of the firing rate comprises
and
determining first timing information based on previous timing information indicating a timing at which a second SNN node of a previous layer connected to the first SNN node fires and a connection weight between the first SNN node and the second SNN node.  
which are (Correspond to mathematical step because specification paragraph [0067] “firing rate of the second node may be determined based on Equations 1 through 7”; generating a spiking neural network by determining firing rate corresponds to mathematical concept because "generating" refers to determining the firing rate; determining information indicating a timing at which the SNN node fires based on the connection weight corresponds to mathematical concept, see Specification [0086]; also see paragraph [0069] – [0095]) but for mere instruction to perform the mental processes on a computer.
Step 2A Prong 2:  The claim recites the additional elements of 
one or more processors, which interpreted under 35 USC 112(f), are generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f))
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.
Claim 15, 17 and 18:
Claim 15, 17 and 18 recites the additional mathematical steps (“wherein the firing time information comprises first timing information about a timing at which the SNN node first fires”; “determine a node potential threshold for firing of the SNN node, based on post-synaptic potential information of the other SNN node”; “retrain activations of the ANN based on a predetermined threshold wherein the activation is acquired based on a result of the filtering”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea. 
Claim 21:  
Step 1:  Claim 21 recites a processor-implemented neural network method thus an article of manufacture, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
generating a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to the ANN node, based on information indicating a timing at which a first 
generating a maximum of one spike during an inference of one input
wherein the determining of the firing rate comprises
and
determining first timing information based on previous timing information indicating a timing at which a second SNN node of a previous layer connected to the first SNN node fires and a connection weight between the first SNN node and the second SNN node.  
which are (Correspond to mathematical step because specification paragraph [0067] “firing rate of the second node may be determined based on Equations 1 through 7”; generating a spiking neural network by determining firing rate corresponds to mathematical concept because "generating" refers to determining the firing rate; determining information indicating a timing at which the SNN node fires based on the connection weight corresponds to mathematical concept, see Specification [0086]; also see paragraph [0069] – [0095]) but for mere instruction to perform the mental processes on a computer.
Step 2A Prong 2:  The claim recites the additional elements of 
processor-implemented, which interpreted under 35 USC 112(f), are generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f))
acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN is insignificant extra-solution activity of transmitting data (MPEP 2106.05(g))
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the insignificant extra-solution activities of data gathering, and data transfer are well-understood routine and conventional (see MPEP 2106.05(d)(II), “Receiving or transmitting data over a network”). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.
Claim 22 and 23:
Claim 22 and 23 recites the additional mathematical steps (“wherein the determining of the initial firing time of the SNN node comprises: receiving a signal from another SNN node of a previous layer indicating a spike of the other SNN node to be subsequently generated; adjusting, based on the received signal, a node potential threshold of the SNN node; and determining, based on a result of the adjusting, the initial firing time of the SNN node”; “wherein: the generating of the SNN comprises setting a node potential threshold of the SNN node based on receipt of an indicator spike from another SNN node of a previous layer, and a firing timing of the SNN node is based on the weight of the ANN node”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


Claims 1 – 5, 8, 13-15, 17 and 19 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zambrano et al. “Efficient Computation in Adaptive Artificial Spiking Neural Networks”.

Regarding Claim 1: 
Zambrano et al.  teaches A processor-implemented neural network method, the method comprising (Page 8 Section Discussion “analog/spiking neural network approaches may be most efficient for the implementation of these architectures” and Page 11 Section ADSNN evaluation “simulations are run on MATLAB in a modified version of the MatConvNet framework” teaches implementations of neural network; The use of MATLAB renders that a computer with processor is used).
acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN (Page 4, Section Introduction “First, ANNs are constructed with analog neural units that use the derived half-sigmoid-like transfer function, both for fully connected feedforward ANNs and for various deep convolutional neural network architectures. We train these ANNs for standard benchmarks of increasing difficulty” and Page 4 Section Introduction “Figure 2…….In ANNs, every layer performs a series of weighted sums of the inputs as each analog input is multiplied by its analog weight” teaches pre-trained analog neural network with weights). 
generating a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to the ANN node (Page 11, Section Methods “The Firing Rate (FR) in Table 1 is computed as the average number of spikes emitted by a neuron, for each image, in this time window” teaches running the neural network including computing firing rate over 500ms windows).
based on information indicating a timing at which a first SNN node initially fires and the connection weight (Page 2 Section Introduction “the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij ……These contributions result in the neuron’s activation Sj (t)” & pg. 3, Fig. 1a teaches timing of spiking neuron depending on the potential weight and on previous spikes/discharges of that same neuron)
generating a maximum of one spike during an inference of one input (Figure 2 “binary spikes are conveyed across the network” teaches every time step comprising one spike or zero spike, e.g. binary spike)
wherein the determining of the firing rate comprises:
determining first timing information based on previous timing information indicating a timing at which a second SNN node of a previous layer connected to the first SNN node fires and a connection weight between the first SNN node and the second SNN node (Figure 1a  “Spikes are generated when the difference between the activation S(t) and the refractory response Sˆ(t) exceeds 1 2 ϑ(t). Emitted spikes contribute a sum of PSPs to the target neuron’s potential” and equation 3 & pg. 3, Fig. 1a teaches that the spiking time depends on spiking times of the neurons that input to the particular neuron).
Regarding Claim 2: 
Zambrano et al. teaches The method of claim 1.
Zambrano et al. further teaches wherein generating of the SNN is based on the determined firing rate of the SNN node (Page 8, Section Discussion “plausible spiking neuron model at reasonable firing rates; and secondly, neural coding precision can further be increased or decreased by manipulating the firing rate inversely with a form of global synaptic efficacy modulation” teaches running the spiking neural network/generating the network of spikes depends on the firing rate). 
Regarding Claim 3: 
Zambrano et al. teaches The method of claim 1.
Zambrano et al. further teaches wherein the information indicating the timing at which the SNN node fires is determined based on the first timing information about the timing at which the SNN node initially fires (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking…. This adaptive spiking mechanism effectively maps an activation Sj to a normalised average contribution y(Sj ) to the next neuron’s activation Sk as a rectified halfsigmoid-like transfer function (Fig. 1a, inset)” and figure 1a  teaches first spiking neuron trigger depending on the previous spiking time of that neuron ti).  
Regarding Claim 4: 
Zambrano et al. teaches The method of claim 3.
Zambrano et al. further teaches wherein the determining of the firing rate comprises:
determining the firing rate based on the determined first timing information (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking…. This adaptive spiking mechanism effectively maps an activation Sj to a normalised average contribution y(Sj ) to the next neuron’s activation Sk as a rectified half - sigmoid-like transfer function (Fig. 1a, inset)” and figure 1a  teaches from the next spike neuron time (first timing) depends on the  previous spike neuron time (previous timing) ).  
Regarding Claim 5: 
Zambrano et al. teaches The method of claim 4.
Zambrano et al. further teaches wherein the first timing information is determined based on a connection weight between the SNN node and the other SNN node (Page 2, Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij” teaches spike neuron time weighted by synaptic efficacy wij (weight connection of two spike neuron)).
Regarding Claim 8: 
Zambrano et al. teaches the method of claim 1.
Zambrano et al.  further teaches wherein a node potential threshold for firing of the SNN node is determined based on potential information of other SNN nodes of a previous layer connected to the SNN node (Page 2, Section Introduction “A spike is emitted when the membrane potential – the difference be-tween Sj (t) and Sˆ j (t) – exceeds half the threshold ϑ(t) (as in [8], the threshold ϑ is redefined for convenience). Spike-triggered adaptation is incorporated into the model by multiplicatively increasing the variable threshold ϑ(t) at the time of spiking with a decaying kernel γ(t)…. where ϑ0 is the resting threshold and the multiplicative parameter mf controls the speed of the firing rate adaptation”  and equation 2  teaches threshold determine the firing rate for spiking neuron). 
of other SNN nodes of a previous layer connected to the SNN node (Page 2, Section Introduction “This adaptive spiking mechanism effectively maps an activation Sj to a normalised average contribution y(Sj ) to the next neuron’s activation Sk as a rectified halfsigmoid-like transfer function (Fig. 1a, inset)” teaches next spiking neuron activation depends on the previous neuron). 
Regarding Claim 13: 
Zambrano et al. teaches the method of claim 1. 
Zambrano et al. further teaches A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform (Page 9, Discussion “GPU-based deep learning accelerators are lacking in this regard”). 
Regarding Claim 14: 
Zambrano et al.  teaches A neural network apparatus comprising: one or more processors configured to (Page 8 Section Discussion “analog/spiking neural network approaches may be most efficient for the implementation of these architectures” and Page 11 Section ADSNN evaluation “simulations are run on MATLAB in a modified version of the MatConvNet framework” teaches implementations of neural network; The use of MATLAB renders that a computer with processor is used). 
generate a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to an analog neural network (ANN) node of an ANN (Page 11, Section Methods “The Firing Rate (FR) in Table 1 is computed as the average number of spikes emitted by a neuron, for each image, in this time window” teaches running the neural network including computing firing rate over 500ms windows), 
by based on firing timing information at which a first SNN node initially fires and respective weights of the ANN node (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking” and figure 1a teaches timing of spiking neuron depending on the potential weight and depending on previous spiking time of that particular neuron).
and generating a maximum of one spike during an inference of one input (Figure 2 “binary spikes are conveyed across the network” teaches every time step comprising one spike or zero spike, e.g. binary spike)
wherein the determining of the firing rate comprises:
determining first timing information based on previous timing information indicating a timing at which a second SNN node of a previous layer connected to the first SNN node fires and a connection weight between the first SNN node and the second SNN node (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking…. This adaptive spiking mechanism effectively maps an activation Sj to a normalised average contribution y(Sj ) to the next neuron’s activation Sk as a rectified half - sigmoid-like transfer function (Fig. 1a, inset)” and figure 1a  and equation 3 teaches first spiking neuron trigger depending on the spiking time ti of other nodes (Previous timing) and weights).

Regarding Claim 15: 
Zambrano et al. teaches The neural network apparatus of claim 14.
Zambrano et al. further teaches wherein the firing time information comprises first timing information about a timing at which the SNN node first fires (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking…. This adaptive spiking mechanism effectively maps an activation Sj to a normalised average contribution y(Sj ) to the next neuron’s activation Sk as a rectified halfsigmoid-like transfer function (Fig. 1a, inset)” and figure 1a  teaches first spiking neuron trigger depending on the spiking time ti of that node).

Regarding Claim 17: 
Zambrano et al. teaches The neural network apparatus of claim 16.
Zambrano et al. further teaches wherein the one or more processors are configured to determine a node potential threshold for firing of the SNN node, based on post-synaptic potential information of the other SNN node (Page 2, Section Introduction “A spike emitted by neuron j at time tj resets the membrane potential by subtracting a scaled refractory kernel ϑ(tj )η(t), this kernel is added to the total refractory response Sˆ j (t) that is computed as the sum of scaled refractory kernels; Sˆ j (t) thus approximates the rectified activation [Sj (t)]+. A spike is emitted when the membrane potential – the difference between Sj (t) and Sˆ j (t) – exceeds half the threshold ϑ(t) (as in [8], the threshold ϑ is redefined for convenience)” and Page 11 Section ADSNN evaluation “simulations are run on MATLAB in a modified version of the MatConvNet framework” teaches potential depends on the previous spiking neurons and the use of MATLAB renders that a computer with processor is used).
Regarding Claim 19: 
Zambrano et al. teaches The apparatus of claim 13
Zambrano et al. further teaches wherein the one or more processors are one or more neuromorphic processors (Page 9, Discussion “GPU-based deep learning accelerators are lacking in this regard… neuromorphic hardware seems the most suitable approach for the implementation of large SNNs” teaches processor is neuromorphic processor).  
Regarding Claim 20: 
Zambrano et al. teaches The apparatus of claim 13
Zambrano et al. further teaches further comprising memory storing instructions that, when executed by the one or more processors, configure the one or more processors to perform the determination (Page 9, Discussion “GPU-based deep learning accelerators are lacking in this regard”).
Regarding Claim 21: 
Zambrano et al. teaches A processor-implemented neural network method (Page 8 Section Discussion “analog/spiking neural network approaches may be most efficient for the implementation of these architectures” and Page 11 Section ADSNN evaluation “simulations are run on MATLAB in a modified version of the MatConvNet framework” teaches implementations of neural network; The use of MATLAB renders that a computer with processor is used).
the method comprising: acquiring a weight of an ANN node of a pre-trained ANN (Page 4, Section Introduction “First, ANNs are constructed with analog neural units that use the derived half-sigmoid-like transfer function, both for fully connected feedforward ANNs and for various deep convolutional neural network architectures. We train these ANNs for standard benchmarks of increasing difficulty” and Page 4 Section Introduction “Figure 2…….In ANNs, every layer performs a series of weighted sums of the inputs as each analog input is multiplied by its analog weight” teaches pre-trained analog neural network receive weights).  
 	determining, based on the weight, an initial firing timing of an SNN node corresponding to the ANN node (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking” and figure 1a teaches spiking neuron depending on the input weight and the spike time).
and generating a maximum of one spike during an inference of one input (Figure 2 “binary spikes are conveyed across the network” teaches every time step comprising one spike or zero spike, e.g. binary spike)
wherein the determining of the firing rate comprises:
determining first timing information based on previous timing information indicating a timing at which a second SNN node of a previous layer connected to the first SNN node fires and a connection weight between the first SNN node and the second SNN node (Figure 1a  “Spikes are generated when the difference between the activation S(t) and the refractory response Sˆ(t) exceeds 1 2 ϑ(t). Emitted spikes contribute a sum of PSPs to the target neuron’s potential” and equation 3 & pg. 3, Fig. 1a teaches that the spiking time depends on spiking times of the neurons that input to the particular neuron).
Regarding Claim 22: 
Zambrano et al. teaches The method of claim 21.
Zambrano et al. further teaches wherein the determining of the initial firing time of the SNN node comprises: 
receiving a signal from another SNN node of a previous layer indicating a spike of the other SNN node to be subsequently generated (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking” and Page 8, Section Method “a spike-triggered postsynaptic current (PSC) with a filter φ, decaying exponentially respectively with time constants τφ and τβ; and the input signal Vinj,j (t)” and figure 1a  and equation 3 teaches spike generated based on the input signal from the previous layer of neurons).
adjusting, based on the received signal, a node potential threshold of the SNN node (Page 2, Section Introduction “A spike is emitted when the membrane potential – the difference be-tween Sj (t) and Sˆ j (t) – exceeds half the threshold ϑ(t) (as in [8], the threshold ϑ is redefined for convenience). Spike-triggered adaptation is incorporated into the model by multiplicatively increasing the variable threshold ϑ(t) at the time of spiking with a decaying kernel γ(t)…. where ϑ0 is the resting threshold and the multiplicative parameter mf controls the speed of the firing rate adaptation”  and equation 2  teaches spike determined by the threshold wherein threshold redefined for convenience (adjusted)).
 	and determining, based on a result of the adjusting, the initial firing time of the SNN node (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking…. This adaptive spiking mechanism effectively maps an activation Sj to a normalised average contribution y(Sj ) to the next neuron’s activation Sk as a rectified halfsigmoid-like transfer function (Fig. 1a, inset)” and figure 1a  teaches first spiking neuron trigger depending on the spiking time ti).  
Regarding Claim 23:
Zambrano et al. teaches The method of claim 21.
Zambrano et al. further teaches wherein: the generating of the SNN comprises setting a node potential threshold of the SNN node based on receipt of an indicator spike from another SNN node of a previous layer (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking…. This adaptive spiking mechanism effectively maps an activation Sj to a normalised average contribution y(Sj ) to the next neuron’s activation Sk as a rectified halfsigmoid-like transfer function (Fig. 1a, inset)” and figure 1a and equation 2 teaches threshold received based on the previous neuron spike) 
and a firing timing of the SNN node is based on the weight of the ANN node (Page 4, Section Introduction “In ANNs, every layer performs a series of weighted sums of the inputs as each analog input is multiplied by its analog weight. Right. For classification, the analog ANN units are converted in ASNs to obtain an SNN” teaches SNN received based on the analog weight in ANN).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrano et al. further in view of Ly “Firing rate dynamics in recurrent spiking neural networks with intrinsic and network heterogeneity”.  
Regarding Claim 6: 
Zambrano et al. teaches The method of claim 3.
Zambrano et al. doesn’t teach teaches wherein the determined firing rate is inversely proportional to the timing at which the SNN node first fires.
However, Ly teaches wherein the determined firing rate is inversely proportional to the timing at which the SNN node first fires (Page 320, Section 2.5 High dimensional probability density equation “The inverse of the firing rate is the time between spikes, so the refractory period can be added to the time between spikes to yield: r0/(1+τref r0) as a simple approximation to the firing rate” teaches firing rate is inverse of the spike time).  
Zambrano et al. and Ly are analogous art because they are directed to spiking neural network firing rate can be asynchronously or rhythmically fire.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the determined firing rate is inversely proportional to the timing at which the SNN node first fires as taught by Ly et al. to the disclosed invention of Zambrano et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The results of our study clearly show how multiple components effect the firing rate variability and might apply to experiments that measure the heterogeneity of these (or possibly other) neural attributes” and “the firing rate heterogeneity, in a proper framework (probability density functions) to describe the essence of how the firing rate range changes. This analysis was successful partly because the heterogeneity (q, θ ) drove the changes in the firing rate range, as opposed to other factors such as external noise, etc., and our analysis centered on these parameters.” (Ly, Page 312, Section Introduction and Page 327, Section 3.3 Analytic description of heterogeneous firing rate range in asynchronous network). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zambrano et al. further in view of Iakymchuk et al. “Fast Spiking Neural Network architecture for low-cost FPGA devices”. 
Regarding Claim 9:
Zambrano et al. teaches The method of claim 8.
Zambrano et al. doesn’t teach wherein the node potential threshold is determined based on node potential information of SNN nodes that correspond to a positive post-synaptic potential among the other SNN nodes.
However, Iakymchuk et al. teaches wherein the node potential threshold is determined based on node potential information of SNN nodes (Page 2, Section II SNN BEHAVIORAL ALGORITHMS “When receiving spikes, a postsynaptic neuron increases its membrane potential up to a threshold value ν; then, the neuron fires an output spike and enters in a refractory period” teaches threshold depends on the spiking neuron).
that correspond to a positive post-synaptic potential among the other SNN nodes (Page 2, Section: SNN Beavioral algorithms “Post Synaptic Potential (PSP) generated from every input spike, having a resting value of -75mV and being changed when spikes arrive to the neuron. This change can increase (excitatory PSP) or decrease (inhibitory PSP) the neuron membrane potential…..A general PSP function is defined in (1), where a weight factor ω for calculating the PSP value is applied to every connection (fig. 2), being positive when excitatory and negative when inhibitory” and equation 1 teaches excitatory postsynaptic potential (positive post-synaptic potential) generated from every input spike). 
Zambrano et al. and Iakymchuk et al. are analogous art because they are directed to spiking neural network requiring an internal neuron processing by a Postsynaptic Potential (PSP) function.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, teaches wherein the determined firing rate is inversely proportional to the timing at which the SNN node first fires as taught by Iakymchuk et al. to the disclosed invention of Zambrano et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Results show that SNN can be accommodated using a medium-size FPGA device such as Xilinx Spartan 3 with processing speed comparable to fully parallel implementations with up to 70% resource reduction” and “Modular structure of the network allows to change PSP function and neuron type quickly without changing the network topology. With this architecture, it is possible to create single-chip neuromorphic system using off-the-shelf components. The proposed design improves previous SNN implementations and might serve as a basis for hardware implementation of complex SNN architectures with multiple applications” (Iakymchuk, Page 1, and Introduction and Page 6, Section VI Conclusion). 

Regarding Claim 10: 
Zambrano et al. teaches The method of claim 8.
Zambrano et al. doesn’t teach wherein nodes including a positive post-synaptic potential among the other SNN nodes provide signals corresponding to the potential information to the SNN node. 
However, Iakymchuk et al. teaches wherein nodes including a positive post-synaptic potential among the other SNN nodes provide signals corresponding to the potential information to the SNN node (Page 2, Section: SNN Beavioral algorithms “Post Synaptic Potential (PSP) generated from every input spike, having a resting value of -75mV and being changed when spikes arrive to the neuron. This change can increase (excitatory PSP) or decrease (inhibitory PSP) the neuron membrane potential…..A general PSP function is defined in (1), where a weight factor ω for calculating the PSP value is applied to every connection (fig. 2), being positive when excitatory and negative when inhibitory….. When receiving spikes, a postsynaptic neuron increases its membrane potential up to a threshold value ν” and equation 1 teaches signal received from excitatory postsynaptic potential (positive post-synaptic potential) for spike).  
 	Zambrano et al. and Iakymchuk et al. are analogous art because they are directed to spiking neural network requiring an internal neuron processing by a Postsynaptic Potential (PSP) function.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, teaches wherein the determined firing rate is inversely proportional to the timing at which the SNN node first fires as taught by Iakymchuk et al. to the disclosed invention of Zambrano et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Results show that SNN can be accommodated using a medium-size FPGA device such as Xilinx Spartan 3 with processing speed comparable to fully parallel implementations with up to 70% resource reduction” and “Modular structure of the network allows to change PSP function and neuron type quickly without changing the network topology. With this architecture, it is possible to create single-chip neuromorphic system using off-the-shelf components. The proposed design improves previous SNN implementations and might serve as a basis for hardware implementation of complex SNN architectures with multiple applications” (Iakymchuk, Page 1, and Introduction and Page 6, Section VI Conclusion). 

Claims 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zambrano et al. further in view of Himebaugh et al. (US 20160328642 A1).
Regarding Claim 11: 
Zambrano et al. teaches The method of claim 1.
Zambrano et al. doesn’t explicitly teach further comprising: Retraining the ANN to filter activations of the ANN based on a predetermined minimum threshold, wherein the weight is acquired based on a result of the retraining.
However, Himebaugh et al. teaches Retraining the ANN to filter activations of the ANN based (Page 5, Paragraph [0048] “The comparator 122, which may be incorporated into the analog neural network 106 may then convert the outputted analog signal to a digitally readable value for input to the digital processor 108.The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range of signals which are similar but not identical to training signals to be recognized” teaches adjusted threshold to accept the range (filter) in analog neural network). 
 	on a predetermined minimum threshold (Page 5, Paragraph [0048] “The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range” teaches setting “acceptable range” correspond to finding minimum threshold). 
wherein the weight is acquired based on a result of the retraining (Page 4, Paragraph [0042] “the analog neural network 106 may be configured to identify one or more events of interest by adjusting the weights, during a training period, that are applied to the neurons included in the analog neural network 106” teaches weight update during the training period on analog neural network).
Zambrano et al. and Himebaugh et al. are analogous art because they are directed to threshold carries analog to digital conversion in neuron.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, further comprising: Retraining the ANN to filter activations of the ANN based on a predetermined minimum threshold, wherein the weight is acquired based on a result of the retraining as taught by Himebaugh et al. to the disclosed invention of Zambrano et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “an analog neural network that is communicatively coupled to a sensor(s) and a digital processor. In general, the analog neural network consumes less power than the digital processing device. In some circumstances, however, a system may need the processing power of the digital processor. As such, it is sometimes advantageous for the analog neural network to be operating while the digital processor is in a lower-power state” and “The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range of signals which are similar but not identical to training signals to be recognized” (Himebaugh, Page 312, Paragraph [0026] and Page 4, Paragraph [0042]). 

Regarding Claim 12: 
Zambrano et al. in view of Himebaugh et al. teaches The method of claim 11.
Himebaugh et al further teaches wherein the filtering of the activation comprises filtering out an activation of the activations that is less than or equal to the threshold (Page 5, Paragraph [0048] “The comparator 122, which may be incorporated into the analog neural network 106 may then convert the outputted analog signal to a digitally readable value for input to the digital processor 108.The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range of signals which are similar but not identical to training signals to be recognized” teaches adjusted threshold to accept the range in analog neural network which mean that filtering out activation when adjusted threshold set an acceptable range).  
Zambrano et al. and Himebaugh et al. are analogous art because they are directed to threshold carries analog to digital conversion in neuron.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the filtering of the activation comprises filtering out an activation of the activations that is less than or equal to the threshold as taught by Himebaugh et al. to the disclosed invention of Zambrano et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “an analog neural network that is communicatively coupled to a sensor(s) and a digital processor. In general, the analog neural network consumes less power than the digital processing device. In some circumstances, however, a system may need the processing power of the digital processor. As such, it is sometimes advantageous for the analog neural network to be operating while the digital processor is in a lower-power state” and “The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range of signals which are similar but not identical to training signals to be recognized” (Himebaugh, Page 312, Paragraph [0026] and Page 4, Paragraph [0042]). 

Regarding Claim 18: 
Zambrano et al. teaches The neural network apparatus of claim 14.
Zambrano et al. doesn’t explicitly teach wherein the one or more processors are configured to: retrain activations of the ANN based on a predetermined threshold wherein the activation is acquired based on a result of the filtering. 
However, Himebaugh et al. teaches wherein the one or more processors are configured to: retrain activations of the ANN (Page 5, Paragraph [0048] “The comparator 122, which may be incorporated into the analog neural network 106 may then convert the outputted analog signal to a digitally readable value for input to the digital processor 108.The comparator 122, which may be incorporated into the analog neural network 106 may then convert the outputted analog signal to a digitally readable value for input to the digital processor 108.The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range of signals which are similar but not identical to training signals to be recognize” teaches comparator provide analog to digital value to digital processor,  adjusted threshold to accept the range in analog neural network).
based on a predetermined threshold (Page 5, Paragraph [0048] “The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range” teaches the range of threshold provided to system).
wherein the activation is acquired based on a result of the filtering (Page 5, Paragraph [0048] “The comparator 122, which may be incorporated into the analog neural network 106 may then convert the outputted analog signal to a digitally readable value for input to the digital processor 108.The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range of signals which are similar but not identical to training signals to be recognized” teaches adjusted threshold to accept the range (filter) in analog neural network).
Zambrano et al. and Himebaugh et al. are analogous art because they are directed to threshold carries analog to digital conversion in neuron.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the one or more processors are configured to: retrain activations of the ANN based on a predetermined threshold wherein the activation is acquired based on a result of the filtering as taught by Himebaugh et al. to the disclosed invention of Zambrano et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “an analog neural network that is communicatively coupled to a sensor(s) and a digital processor. In general, the analog neural network consumes less power than the digital processing device. In some circumstances, however, a system may need the processing power of the digital processor. As such, it is sometimes advantageous for the analog neural network to be operating while the digital processor is in a lower-power state” and “The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range of signals which are similar but not identical to training signals to be recognized” (Himebaugh, Page 312, Paragraph [0026] and Page 4, Paragraph [0042]). 

Response to Arguments
Applicant's arguments filed 08/23/2022 with respect to 35 U.S.C. §112(d) rejection to claim 2 have been fully considered but they are not persuasive. 
Applicant asserts “As noted above, claim 2 has been canceled to address the outstanding rejections under 35 U.S.C. § 112 (d)” (Remarks Pg. 6).
Examiner Response: 
The examiner respectfully disagrees. claim 2 hasn’t canceled therefore 35 U.S.C. §112(d) is not withdrawn. 

Applicant's arguments filed 08/23/2022 with respect to 35 U.S.C. §101 rejection to claims 1-6 and 8-20 have been fully considered but they are not persuasive. 
Applicant asserts “Accordingly, Applicants respectfully submit that the present claims are not directed to "a mathematical concept," "fundamental economic principles," or "managing personal behavior or relationships or interactions between people," or "mental process," as indicated in the above- noted Guidance” (Remarks Pg. 8).
Examiner Response: 
The examiner respectfully disagrees. The following limitation in claim 1 amounts to mathematical concept: generating a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to the ANN node, based on information indicating a timing at which a first wherein the determining of the firing rate comprises:  determining first timing information based on previous timing information indicating a timing at which a second SNN node of a previous layer connected to the first SNN node fires and a connection weight between the first SNN node and the second SNN node (Correspond to mathematical concept because specification paragraph [0067] “firing rate of the second node may be determined based on Equations 1 through 7”; generating a spiking neural network by determining firing rate corresponds to mathematical concept because "generating" refers to determining a model including determining the firing rate; determining information indicating a timing at which the SNN node fires based on the connection weight corresponds to mathematical concept, see Specification [0086]; also see paragraph [0069] – [0095]). The amended limitation recites that "generating a spiking neural network (SNN)" is "by determining a firing rate", which renders that the "generating" is referring to the "determining" of firing rate, and thus rendering the "generating" to amount to mathematical concept as supported by the mathematical relationships and equations disclosed in at least Specification [0067], [0070], [0075], and [0086]. Because of generating of firing rate is mathematical relationship than "generating a maximum of one spike" will be mathematical relationship.
Claim 14 is rejected for the same rationales as Claim 1. 

Applicant's arguments filed 08/23/2022 with respect to 35 U.S.C. §101 rejection to claims 1-6 and 8-20 have been fully considered but they are not persuasive. 
Applicant asserts “Moreover, Applicants respectfully submit that the present independent claims 1 and 10 are not 'directed to' the Office-asserted being a mathematical algorithm, but rather are directed to generating a maximum of one spike during an inference of one input using a spiking neural network (SNN) being generated based on a determined firing rate with improved and unique approaches by the claimed features, as set forth in independent claims 1 and 10, for example. 
That is, the claims are directed to a specific implementation for improvements to technology or technical field of performing an inference operation using a spiking neural network (SNN) being generated based on a determined firing rate, as also further discussed below.” (Remarks Pg. 9-10).
Examiner Response: 
The examiner respectfully disagrees. The limitation "generating a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to the ANN node, based on information indicating a timing at which a first wherein the determining of the firing rate comprises: determining first timing information based on previous timing information indicating a timing at which a second SNN node of a previous layer connected to the first SNN node fires and a connection weight between the first SNN node and the second SNN node" in claim 1 amounts to mathematical concept, therefore it is not an additional element that can amount to an improvement. See MPEP 2106.05(a) (“It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below.”). 
Applicant's arguments filed on 02/14/2022 with respect to 35 U.S.C. §102(a)(1) rejection have been fully considered but they are not persuasive.
Zambrano teaches determining a firing rate on pg. 11.  Zambrano teaches that neuron firing depends on the firing times of the incoming spikes. (“The Firing Rate (FR) in Table 1 is computed as the average number of spikes emitted by a neuron, for each image, in this time window”) and Fig. 1a and Eq (3), where the timing of a spike depends on both when that particular neuron previously spiked and when the neurons in a previous layer previously spiked.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOKESHA G PATEL/
 Examiner, Art Unit 2125                                                                                                                                                                                             

/BRIAN M SMITH/Primary Examiner, Art Unit 2122